
	
		II
		Calendar No. 614
		110th CONGRESS
		2d Session
		S. 1638
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2007
			Mr. Leahy (for himself,
			 Mr. Hatch, Mr.
			 Reid, Mr. McConnell,
			 Mrs. Feinstein, Mr. Graham, Mr.
			 Kennedy, Mr. Bingaman,
			 Ms. Cantwell, Mr. Kerry, Mr.
			 Bennett, Mr. Lieberman,
			 Mr. Domenici, Mr. Lautenberg, Mr.
			 Warner, Ms. Snowe,
			 Mr. Inouye, Mr.
			 Smith, Ms. Landrieu,
			 Mr. Pryor, and Mr. Corker) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 10, 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To adjust the salaries of Federal justices and judges,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judicial Salary Restoration
			 Act of 2007.
		2.Restoration of
			 Compensation
			(a)In
			 generalNotwithstanding any
			 other provision of law, the annual rate of salary of—
				(1)the judges of the
			 district courts, as established under section 132 of title 28, United States
			 Code, shall be adjusted to $247,800;
				(2)the judges of the
			 Court of International Trade, as established under section 251 of title 28,
			 United States Code, shall be adjusted to $247,800;
				(3)the judges of the
			 courts of appeals, as established under section 44 of title 28, United States
			 Code, shall be adjusted to $262,700;
				(4)the Associate
			 Justices of the Supreme Court, as described under section 1 of title 28, United
			 States Code, shall be adjusted to $304,500; and
				(5)the Chief Justice
			 of the United States, as described under section 1 of title 28, United States
			 Code, shall be adjusted to $318,200.
				(b)Effective
			 dateThis section shall take effect on the first applicable pay
			 period beginning on or after the date of enactment of this Act.
			3.Coordination
			 ruleIf a pay adjustment under
			 section 2 is to be made for an office or position as of the same date that any
			 other pay adjustment would take effect for such office or position, the
			 adjustment under this Act shall be made first.
		4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Federal Judicial Salary Restoration
			 Act of 2008.
		2.Restoration of
			 compensation
			(a)In
			 generalEffective the first
			 applicable pay period beginning on or after the date of enactment of this Act,
			 the salaries of the following categories of Federal judicial officers shall be
			 as follows:
				(1)The judges of the United
			 States district courts appointed under section 133(a) of title 28, United
			 States Code, shall be adjusted to $218,000.
				(2)The judges of the United
			 States Court of International Trade appointed under section 251(a) of title 28,
			 United States Code, shall be adjusted to $218,000.
				(3)The judges of the United
			 States courts of appeals appointed under section 44(a) of title 28, United
			 States Code, shall be adjusted to $231,100.
				(4)The associate justices of
			 the United States Supreme Court provided for in section 1 of title 28, United
			 States Code, shall be adjusted to $267,900.
				(5)The Chief Justice of the
			 United States provided for in section 1 of title 28, United States Code, shall
			 be adjusted to $279,900.
				(b)Coordination
			 ruleIf a pay adjustment
			 under subsection (a) is to be made for an office as of the same date that any
			 other pay adjustment would take effect for such office, the adjustment under
			 subsection (a) shall be made first.
			3.Repeal of prohibition on
			 salary increasesSection 140
			 of Public Law 97–92, as amended by Public Law 107–77 (28 U.S.C. 461 note), is
			 repealed.
		4.Retirement
			 provisions
			(a)Retirement from the
			 officeSection 371 of title
			 28, United States Code, is amended—
				(1)in subsection (a), by
			 striking subsection (c) and inserting subsection
			 (c)(1);
				(2)in subsection (b)(1), by
			 striking subsection (c) and inserting subsection
			 (c)(2); and
				(3)by amending subsection
			 (c) to read as follows:
					
						(c)Age and service
				requirements
							(1)Retirement on
				salaryThe age and service requirements for retirement under
				subsection (a) are as follows:
								
									
										
											Attained Age:Years of
						Service:
											
										
										
											6717
											
											6816
											
											6915
											
											7014
											
											7113
											
											7212
											
										
									
								
							(2)Retirement in senior
				statusThe age and service requirements for retirement under
				subsection (b) are as follows:
								
									
										
											Attained Age:Years of
						Service:
											
										
										
											6515
											
											6614
											
											6713
											
											6812
											
											6911
											
											7010
											
										
									
							.
				(b)Election of retirement
			 for sitting judgesAny justice or judge of the United States who
			 is in active service on the date of the enactment of this Act may elect to
			 retire under section 371(a) of title 28, United States Code—
				(1)on the basis of the age
			 and service requirements under section 371(c)(1) of title 28, United States
			 Code, as amended by subsection (a) of this section, or
				(2)on the basis of the age and service
			 requirements under section 371(c) of title 28, United States Code, as in effect
			 on the day before the date of the enactment of this Act,
				except that the annuity of a justice or
			 judge who makes the election under paragraph (2) shall be equal to the salary
			 such justice or judge was receiving on the day before the date of the enactment
			 of this Act.(c)Workload of senior
			 judgesSection 371(e)(1) of title 28, United States code, is
			 amended—
				(1)in subparagraphs (A) and
			 (B), by striking three months and inserting 4
			 months; and
				(2)in subparagraph (C), by
			 striking 3 months and inserting 4 months.
				5.Annual salary
			 adjustmentsSection 461(a) of
			 title 28, United States Code, is amended to read as follows:
			
				(a)Effective at the beginning of the first
				applicable pay period commencing on or after the first day of the month in
				which an adjustment takes effect under section 5303 of title 5 in the rates of
				pay under the General Schedule (except as provided in subsection (b)), each
				salary rate which is subject to adjustment under this section shall be adjusted
				by an amount, rounded to the nearest multiple of $100 (or, if midway between
				multiples of $100, to the next higher multiple of $100) equal to the percentage
				of such salary rate which corresponds to the percentage of the adjustment
				taking effect under such section 5303 in the rates of pay under the General
				Schedule.
				.
		6.Income Limitation on
			 retirement annuity
			(a)Income
			 limitationBeginning in
			 calendar year 2009, the amount of the annuity in a calendar year of a justice
			 or judge of the United States who retires under section 371(a) of title 28,
			 United States Code, shall be reduced by the amount of any earned income of such
			 justice or judge in such calendar year that exceeds the amount of the salary
			 the justice or judge was receiving at the time of retirement, as
			 follows:
				(1)For every $2 in excess of
			 such salary, the annuity shall be reduced by $1, except that the reduction in
			 the annuity in a calendar year as a result of such excess earned income may not
			 exceed 67 percent of the amount of such annuity.
				(2)The reductions made under
			 paragraph (1) in a calendar year expire at the end of that calendar
			 year.
				(b)ApplicabilitySubsection
			 (a) shall not apply to any individual who has retired under section 371(a) of
			 title 28, United States Code, before the date of the enactment of this
			 Act.
			7.Limitation on acceptance
			 of honorary memberships
			(a)DefinitionsIn
			 this section:
				(1)GiftThe
			 term gift has the meaning given under section 109(5) of the Ethics
			 in Government Act of 1978 (5 U.S.C. App.), except subparagraphs (A) through (F)
			 of that paragraph shall not apply.
				(2)Judicial
			 officerThe term judicial officer has the meaning
			 given under section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.).
				(b)Prohibition on
			 acceptance of honorary membershipsA judicial officer may not
			 accept a gift of an honorary membership with a value of more than $50 in any
			 calendar year.
			8.Judicial travel
			 reporting requirements
			(a)In general
				(1)DefinitionIn
			 this subsection, the term judicial officer has the meaning given
			 under section 109(10) of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.).
				(2)Reporting
			 requirementIn addition to the contents of reports required under
			 section 102(a)(2)(B) of the Ethics in Government Act of 1978 (5 U.S.C. App.),
			 each judicial officer shall include—
					(A)a disclosure and
			 itemization of the value of payments and reimbursements received for
			 transportation, lodging, meals, and any other subsistence expenses;
					(B)a disclosure of any
			 expenses paid or reimbursed for an accompanying spouse or dependent child;
			 and
					(C)a description of all
			 meetings and events attended during travel.
					(b)Public
			 availabilitySection 105 of the Ethics in Government Act of 1978
			 (5 U.S.C. App.) is amended by adding at the end the following:
				
					(e)Notwithstanding
				subsection (b)(2), the Judicial Conference and the Director of the
				Administrative Office of the United States Courts shall make each report filed
				by a judicial officer under this Act (other than a report filed under section
				107) available on the website of the Administrative Office of the United States
				Courts.
					.
			9.Application of Ethics
			 Regulations to the Supreme Court
			(a)In
			 generalThe Regulations of
			 the Judicial Conference of the United States Under Title VI of the Ethics
			 Reform Act of 1989 Concerning Outside Earned Income, Honoraria, and Outside
			 Employment and the Regulations of the Judicial Conference of the United States
			 Under Title III of the Ethics Reform Act of 1989 Concerning Gifts shall apply
			 to the Chief Justice of the United States, Associate Justices of the Supreme
			 Court of the United States, and officers and employees of the Supreme Court of
			 the United States.
			(b)ReviewNot
			 later than 90 days after the date of enactment of this Act, the Judicial
			 Conference shall conduct a thorough review of the regulations described under
			 subsection (a).
			10.Judicial gifts
			(a)In
			 generalA Federal judge or justice shall not—
				(1)accept, in connection
			 with a single trip or event, travel, food, lodging, reimbursement, outside
			 earned income, or anything that would be considered a gift under the
			 Regulations of the Judicial Conference of the United States Under Title III of
			 the Ethics Reform Act of 1989 Concerning Gifts, valued at greater than $2,000,
			 from a source other than—
					(A)the Federal Government or
			 a State or local government (other than a public educational institution);
			 or
					(B)a Federal, State, or
			 local bar association, a subject-matter bar association, a judicial
			 association, the Judicial Division of the American Bar Association, or the
			 National Judicial College; and
					(2)accept travel, food,
			 lodging, reimbursement, outside earned income, or anything that would be
			 considered a gift under the Regulations of the Judicial Conference of the
			 United States Under Title III of the Ethics Reform Act of 1989 Concerning
			 Gifts, in connection with attending, as a speaker or participant, a program, a
			 significant purpose of which is the education of United States Federal or state
			 judges, from a source other than—
					(A)the Federal Government or
			 a State or local government (other than a public educational institution);
			 or
					(B)a Federal, State, or
			 local bar association, a subject-matter bar association, a judicial
			 association, the Judicial Division of the American Bar Association, or the
			 National Judicial College.
					(b)ExceptionSubsection
			 (a)(1) shall not apply to any trip approved by the Department of State to
			 promote the rule of law or developing legal systems in foreign countries, if
			 the reimbursement for that trip is provided only for travel, meals, and lodging
			 expenses.
			(c)Value limits
				(1)Aggregate
			 limitThe total value of all travel, gifts, and other things
			 regulated in subsection (a)(1) that are accepted by a Federal judge or justice
			 within a single year shall not exceed $20,000.
				(2)AdjustmentsThe
			 amounts referenced in paragraph (1) and subsection (a)(1) shall be adjusted by
			 the 12-month percentage increase (if any) in the Consumer Price Index for All
			 Urban Consumers (or a successor index if any) based on the immediately
			 preceding 12 months for which data is available.
				11.United States Court of
			 Federal Claims accountabilitySection 476 of title 28, United States Code,
			 is amended by adding at the end the following:
			
				(c)In this section, the term
				judicial officer includes active and senior judges of the United
				States Court of Federal
				Claims.
				.
		12.Bankruptcy
			 trustees
			(a)FeesSection 330(b)(2) of title 11, United
			 States Code, is amended, in the undesignated matter following subparagraph (B),
			 by striking $15 in each place it appears and inserting
			 $75.
			(b)No additional fees or
			 costs for individual debtorsNo additional fee or cost charged to
			 individual debtors or their attorneys shall be assessed to directly or
			 indirectly provide funding for any of the $60 increase in trustee payments
			 provided for by the amendments made under subsection (a).
			(c)Effective date and
			 Application
				(1)Effective
			 dateThis section shall take effect 180 days after the date of
			 enactment of this Act.
				(2)ApplicationThe
			 amendments made by this section shall not apply with respect to cases commenced
			 under title 11, United States Code, before the effective date of this
			 section.
				13.SeverabilityIf any provision of this Act or an amendment
			 made by this Act, or the application of such a provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of this Act and such
			 amendments to any other person or circumstance, shall not be affected by such
			 holding.
		14.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		15.Effective
			 dateThis Act and the
			 amendments and the repeal made by this Act take effect on the date of the
			 enactment of this Act.
		
	
		March 10, 2008
		Reported with an amendment
	
